



Exhibit 10(h)


Amendment to Wells Fargo & Company Supplemental Cash Balance Plan


The Wells Fargo & Company Supplemental Cash Balance Plan (the “Supplemental Cash
Balance Plan”) is amended as follows:


1.
Section 13(f)(2) of the Supplemental Cash Balance Plan is amended in its
entirety effective December 31, 2018 to read in full as follows:



(N)    Key Employee. If the Participant is determined to be a “Key Employee” for
purposes of Code section 409A, no lump sum or installment payment shall be paid
to the Participant prior to the date that is six months after the date the
Participant’s Separation from Service occurred. For purposes of this Plan, a
Participant’s status as a Key Employee shall be determined in accordance with
the Wells Fargo & Company Key/Specified Employee Policy as adopted and amended
from time to time by the Human Resources Committee of the Company’s Board of
Directors.    


2.
Except as herein expressly amended, all the terms and provisions of the
Supplemental Cash Balance Plan shall continue in full force and effect.








